ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS
OF MARYLAND                      OF MARYLAND

                      Petitioner
V.                                                                                   Misc. Docket AG No. 15
                                                                                     September Term, 2018
BRIAN DAVID SADUR
                                                                                     In the Circuit Court for
                      Respondent                                                     Frederick County
                                                                                     Case No. C-10-CV-18-000763

                                                                                   ORDER

                     UPON CONSIDERATION of the Joint Petition of the Attorney Grievance Commission

of Maryland the Respondent, Brian David Sadur, to indefinitely suspend the Respondent from

the practice of law with the right to petition for reinstatement in six months, it is this 8th day of

February, 2019;


                     ORDERED, by the Court of Appeals of Maryland, that, effective April 30, 2019, the

Respondent, Brian David Sadur, be indefinitely suspended from the practice of law in the State

of Maryland with the right to petition for reinstatement in 6 months for violation of Rules 1.1,

1.15, 8.1(b), 8.4(a) and (d) of the Rules of Professional Conduct and Maryland Rules 16-604/19-

404, Rule 16-606.1/19-407, 16-607/19-408, and 16-609/19-410; and it is further

                     ORDERED, that, on April 30, 2019, the Clerk of this Court shall remove the name Brian

David Sadur from the register of attorneys in the Court and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-742.


                                                                                           /s/ Clayton Greene Jr.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                           Senior Judge
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                             2019-02-08 09:58-05:00




 Suzanne C. Johnson, Clerk